





































CAPITOL FEDERAL® FINANCIAL, INC.
Deferred Incentive Bonus Plan




















































--------------------------------------------------------------------------------






CAPITOL FEDERAL FINANCIAL
Deferred Incentive Bonus Plan
Table of Contents




 
 
Page
ARTICLE I ‑‑
PURPOSE
1
 
 
 
ARTICLE II ‑‑
DEFINITIONS
1
 
 
 
ARTICLE III ‑‑
PARTICIPATION
4
 
 
 
ARTICLE IV ‑‑
DEFERRED ACCOUNTS
5
 
 
 
ARTICLE V ‑‑
BENEFITS
6
 
 
 
ARTICLE VI ‑‑
RESERVED
7
 
 
 
ARTICLE VII ‑‑
SOURCE OF BENEFITS
7
 
 
 
ARTICLE VIII ‑‑
ADMINISTRATION OF THIS PLAN
7
 
 
 
ARTICLE IX ‑‑
AMENDMENT
8
 
 
 
ARTICLE X ‑‑
TERMINATION
10
 
 
 
ARTICLE XI ‑‑
RESTRICTIONS ON ALIENATION OF BENEFITS
11
 
 
 
ARTICLE XII ‑‑
CLAIMS PROCEDURE
11
 
 
 
ARTICLE XIII ‑‑
MISCELLANEOUS
17















--------------------------------------------------------------------------------






ARTICLE I ‑‑ PURPOSE


Section 1.01. Purpose. The purpose of this Plan is to provide specified benefits
to Senior Managers of Capitol Federal® Financial, Inc. (“CFF”) and Capitol
Federal® Savings Bank (collectively the “Company”) who contribute to the
continued growth, development, and future business success of the Company. This
program shall be administered as an unfunded plan of deferred compensation for
income tax purposes and shall be applicable solely to those Employees serving in
the job classification of Senior Managers, as defined herein. This Plan is
intended to operate in conjunction with that certain Short Term Performance Plan
adopted by the Company effective October 1, 2005, and amendments thereto.




ARTICLE II ‑‑ DEFINITIONS


For purposes of this Plan, the following phrases or terms shall have the
indicated meanings unless otherwise clearly apparent from the context.
Capitalized terms not specifically defined herein shall have the meanings set
forth in the Short Term Performance Plan.


“Affiliated Company(ies)” means each entity that has a relationship to the
Company as described by Section 414(b) or (c) of the Code.


“Approved Reason” means a reason for a Separation from Service with the Company
which, in the opinion of the Committee, is in the best interest of the Company.


“Award” or “Performance Award” means a lump sum cash payment granted under the
STPP to a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish.


“Bank” means Capitol Federal® Savings Bank, the wholly-owned subsidiary of CFF.


“Beneficiary or Beneficiaries” means the person, persons, entity or entities
entitled to receive any benefits under this Plan pursuant to the designation of
the Participant (or in default of such designation) as provided in Section 5.03
hereof.


“Board of Directors” or “Board” means the Board of Directors of CFF.


“Cause” means:
    
(a)    the willful and continued failure by an Employee to substantially perform
his or her duties with his or her employer after written warnings identifying
the lack of substantial performance are delivered to the Employee by his or her
employer to specifically identify the manner in which the employer believes that
the Employee has not substantially performed his or her duties, or


(b)    the willful engaging by an Employee in illegal conduct which is
materially and demonstrably injurious to CFF or a Subsidiary.


“Change in Control” means the occurrence of any of the following three events:
(i) any person or persons acting as a group (within the meaning of Section 409A
of the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership


1

--------------------------------------------------------------------------------





of stock of CFF possessing 30% or more of the total voting power of the
outstanding stock of CFF; (ii) a majority of members of the Company’s Board is
replaced during any 12–month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board, or the Board’s
nominating committee, before the date of the appointment or election; or (iii)
any person or persons acting as a group (within the meaning of Section 409A of
the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets of CFF
that have a gross fair market value of 40% or more of the total gross fair
market value of all of the assets of CFF immediately before such acquisition or
acquisitions; provided that with respect to each of the events covered by
clauses (i) through (iii) above, the event must also be deemed to be either a
change in the ownership of CFF, a change in the effective control of CFF or a
change in the ownership of a substantial portion of the assets of CFF within the
meaning of Code Section 409A.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Compensation Committee of the Board, or such other Board
committee as may be designated by the Board to administer the Plan; provided,
however, that the Committee shall consist of an odd number of three or more
Directors, each of whom is a “Non‑Employee Director” within the meaning of Rule
16b‑3 under the Exchange Act, or any successor definition adopted.


“Company” means Capitol Federal® Financial, Inc. and its wholly owned
subsidiary, Capitol Federal® Savings Bank.


“Deferred Amount” means that portion of a Participant’s Performance Award, ,
which the Participant elects to defer under the terms of this Plan. Each
Participant may defer no less than $2,000 nor more than $100,000. The Chairman,
Chief Executive Officer, President, Executive Vice-President or Senior Vice
President may defer an amount up to 50% of the Participant’s Performance Award.
First Vice President’s may defer an amount up to 35% of the Participant’s
Performance Award.


“Deferred Account” or “Account” means the ledger entry established in accordance
with ARTICLE IV, which entry shall represent the Company’s unsecured and
unfunded promise to pay the amount of benefits set forth by such entry.


“Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. A Participant will be deemed
Disabled if the Participant has been determined to be totally disabled by the
Social Security Administration or under any long-term disability plan maintained
by the Company.


“Distribution Date” means by the fifth business day following the regularly
scheduled January board meeting following the last day of each Mandatory
Deferral Period.


“Employee” means a common law Employee of the Company paid from the Company
payroll account.


“Mandatory Deferral Period” means the consecutive thirty‑six month period
beginning on the applicable Award Payment Date and ending at midnight on the
applicable December 31st. For purposes of this definition, the Award Payment
Date shall be deemed to be the December 31 following the Performance


2

--------------------------------------------------------------------------------





Year (as defined in the STPP) to which the deferred Award under the Short Term
Performance Plan relates.


“Officer” means only those certain salaried Employees of the Company who are
administrative executives in continuous service with the Company employed by the
Company in one of the following job classifications: Chairman, Chief Executive
Officer, President, Executive Vice‑President, Senior Vice‑President, First
Vice‑President, Vice‑President, and Assistant Vice‑President of the Company.


“Participant” means a common law Employee paid from the Company payroll account
who (i) is a Senior Manager and (ii) has been designated by the Committee as
eligible to participate in this Plan and who has satisfied all of the threshold
eligibility criteria applicable to this Plan.


“Plan” means the Capitol Federal® Financial, Inc. Deferred Incentive Bonus Plan.


“Plan Year” means the Company fiscal year ending each September 30th.


“Retirement” means, for all Plan purposes other than the Plan’s change in
control provision, a termination of employment from the Company on or after
attainment of age 65.


“Section 409A” means Section 409A of the Code and the regulations and guidance
of general applicability issued thereunder.


“Senior Manager” means a Company Officer classified as Chairman, Chief Executive
Officer, President, Executive Vice-President, Senior Vice-President or First
Vice-President of the Company. Senior Manager shall not include Vice-Presidents
or Assistant Vice Presidents.


“Separation from Service” means a termination of the Employee’s services for the
Company and the Bank (and any other affiliated entities that are deemed to
constitute a “service recipient” as defined in Treasury Regulation
§1.409A-1(h)(3)), which shall be interpreted consistent with “Separation from
Service” as determined under Section 409A of the Code, taking into account all
of the facts, circumstances, rules, and presumptions set forth in Treasury
Regulation §1.409A-1(h). The term includes, but is not limited to, termination
of employment due to a Participant’s death, Disability, Retirement, discharge
(with or without cause), or voluntary termination. The term shall not include
any temporary absences due to vacation, sickness, or other leaves of absence
granted to Participant by the Company. A Separation from Service shall not be
deemed to occur, however, upon a transfer involving any combination of the
Company and any Affiliated Company.


“Short Term Performance Plan” or “STPP” means the incentive bonus arrangement
sponsored and maintained by the Company for the benefit of eligible Officers.
The Short Term Performance Plan is incorporated herein by reference.


“Sole Discretion” means the right and power to decide a matter, which may be
exercised arbitrarily at any time and from time to time.


“Subsidiary” means a corporation or other business entity in which CFF directly
or indirectly has an ownership interest of 80 percent or more.


“Taxable Year” means the 12‑month period beginning January 1.




3

--------------------------------------------------------------------------------







ARTICLE III ‑‑ PARTICIPATION


Section 3.01. Eligibility. In order to become a Participant in this Plan and
defer Performance Awards granted under the STPP under this Plan, a Senior
Manager must satisfy each of the following conditions:


A.
Participation in the STPP. In order to be eligible for participation in this
Plan, a Senior Manager must be eligible for, and an Active Participant in, the
STPP.



B.    Committee Designation. In addition to eligibility and participation in the
STPP, a Senior Manager must be specifically designated as eligible to defer
under this Plan. The Committee shall have the unrestricted right and power,
which may be exercised in its Sole Discretion and at any time and from time to
time, to designate Senior Managers who are eligible to participate in this Plan.
The Committee also shall have the right, in its Sole Discretion, to terminate an
individual’s future participation in this Plan, but only to the extent permitted
by Section 409A. If an individual’s participation in this Plan is terminated,
the Participant (or Participant’s Beneficiary) shall be entitled to receive the
Participant’s Account at the time and in the manner determined under Article V.


C.    Timely Deferral Election. In addition to the criteria set forth above,
participation in this Plan shall only be possible if the Senior Manager has
timely executed and filed with the Committee, or its designee, the appropriate
deferral election forms. Deferral election forms shall be considered timely
filed only if they are properly completed, executed, and filed with the
Committee in accordance with Committee rules and the provisions of Section 3.02.


Section 3.02. Incentive Bonus Deferral Agreements. For each Taxable Year (or
portion of the Taxable Year after entry into the Plan), each Participant may
elect to execute a deferral election agreement with respect to an Award at such
time and in such form and manner as the Committee may from time to time
prescribe for such purpose; provided, however, that in the case of a Senior
Manager newly eligible to participate in the Plan, the Committee shall not
prescribe a time later than 30 days after the date the Senior Manager is first
eligible to participate in this Plan for such Senior Manager to make a deferral
election for that taxable year. Any such election by a Participant to reduce the
Participant’s compensation shall only apply to compensation attributable to
services to be performed by the Participant in a Plan Year that commences after
the date of the Participant’s deferral election. All calculations of the dollar
amount of an Award shall be determined under the terms of the STPP.


The terms of any such deferral election agreement shall provide that the
Participant agrees to accept a reduction in compensation from the Company with
respect to an Award. The agreement shall be irrevocable by the Participant
during the Plan Year in which the services are performed and each subsequent
Plan Year, unless the Participant enters into a new agreement prior to the
beginning of the Plan Year for which the change is to be effective. All
elections, including modifications and revocation, shall be made upon such terms
and conditions and at such time and in such manner as the Committee may from
time to time determine in its Sole Discretion. The agreement shall automatically
terminate upon the termination of this Plan or upon a Participant’s Separation
from Service.


Section 3.03. Limitations on Deferrals. The Chairman, Chief Executive Officer,
President, Executive Vice-Presidents, or Senior Vice-Presidents who are
Participants may elect to defer amounts of not less than two thousand dollars
($2,000.00), up to an amount equal to fifty percent (50%) of the Participant’s


4

--------------------------------------------------------------------------------





Performance Award for the upcoming performance year; provided, however, that the
amount of a single deferral may not exceed one hundred thousand dollars
($100,000.00). First Vice-Presidents who are Participants may elect to defer
amounts of not less than two thousand dollars ($2,000.00), up to an amount equal
to thirty five percent (35%) of the Participant’s Performance Award for the
upcoming performance year; provided, however, that the amount of a single
deferral may not exceed one hundred thousand dollars ($100,000.00). No Deferred
Amount may be distributed or withdrawn except as provided in Article V, and no
deferral under the Plan shall continue past the applicable Distribution Date.




ARTICLE IV ‑‑ DEFERRED ACCOUNTS


Section 4.01. Deferred Account. The Deferred Amount described in Section 3.03
above shall be credited to the Participant’s Deferred Account.


A.    To the extent the Company is required to withhold any taxes or other
amounts from the Deferred Amount pursuant to any federal, state, or local law,
such amounts shall be taken out of the portion of the Participant’s Award or
other compensation not deferred under this Plan.


B.    The Company shall match each Deferred Amount by an amount equal to 50% of
such Deferred Amount for the Chairman, Chief Executive Officer, President,
Executive Vice-Presidents, or Senior Vice-Presidents and 35% of such Deferred
Amount for First-Vice-Presidents; provided, however, that such match shall be
subject to forfeiture and shall be forfeited if the Participant terminates
service with the Company at any time for any reason, including death,
Disability, Retirement, or an Approved Reason, during the applicable Mandatory
Deferral Period.


Section 4.02. Vesting. Each Participant shall be fully vested in the
Participant’s Deferred Amount. However, Participants shall only become vested in
the forfeitable Company matching amount (credited to the Deferred Amount at the
commencement of the Mandatory Deferral Period) if the Participant remains
continuously employed with the Company during the Mandatory Deferral Period and
is so employed on the last day of the Mandatory Deferral Period.


Section 4.03. Increases to the Account. The Participant’s Deferred Account shall
be increased by an earnings factor. The earnings factor shall equal the amount
that the Participant’s Deferred Account would have increased if, immediately
following addition to the Account of the deemed Company match, the Account had
been invested in CFF’s common stock (“CFFN”) and that position had been held
through the last December 31st of the Mandatory Deferral Period.


A.    In order to establish an initial value for the Account at the commencement
of the Mandatory Deferral Period, the Committee shall utilize the closing price
of CFFN as of the applicable Award Payment Date and shall deem the entire
Account (including the forfeitable Company match) to be 100% invested in CFFN at
such price. If, as of the end of the Mandatory Deferral Period, the closing
market price for CFFN is greater than the initial value on the applicable Award
Payment Date, the difference in value shall be converted to cash, added to the
Account and paid on the Distribution Date along with the Deferred Amount, the
Company match, and the Dividend Equivalents.




5

--------------------------------------------------------------------------------





B.    The Committee shall credit the Account with an amount appropriate to
reflect dividends actually paid on CFFN stock during the Mandatory Deferral
Period (“Dividend Equivalents”). Dividend Equivalents shall be credited to the
Account as of the time dividends are actually paid on CFFN stock and shall held
in the Account through the remaining portion of the Mandatory Deferral Period.


C.    Notwithstanding anything to the contrary, the Company shall not be
obligated to acquire any interest in any fund or investment option and any asset
that may be acquired in order to provide a means for payment of any liability
shall remain the property of the Company.


Section 4.04. Statement of Account. The Committee shall submit to each
Participant, within 120 days after the close of each Plan Year, a statement
setting forth the balance to the credit of each Participant of his or her
Deferred Account.




ARTICLE V ‑‑ BENEFITS


Section 5.01. General. With respect to each Deferred Amount contributed to a
Participant’s Deferred Account hereunder, if the Participant remains
continuously employed by the Company during the applicable Mandatory Deferral
Period and is so employed on the applicable Distribution Date, the portion of
the Participant’s Deferred Account attributable to such Deferred Amount that the
Participant is entitled to receive as of such Distribution Date (including any
earnings and/or Company match credited to the Participant’s Deferred Account
with respect to such Deferred Amount in accordance with Article IV hereof) will
be paid to the Participant in a single lump sum payment on the applicable
Distribution Date.


Section 5.02. Separation from Service. With respect to each Deferred Amount
contributed to a Participant’s Deferred Account hereunder, if the Participant
incurs a Separation from Service due to death, Disability, or any other reason
at any time before the applicable Distribution Date, the portion of the
Participant’s Deferred Account attributable to such Deferred Amount that the
Participant is entitled to receive as of the date of such Separation from
Service shall be paid to the Participant in a single lump sum payment as soon as
administratively practicable on or after the earlier of (i) the first day of the
Taxable Year after the Taxable Year in which the Participant incurs such
Separation from Service, or (ii) the date that would have been the applicable
Distribution Date with respect to such Deferred Amount had the Participant
remained continuously employed by the Company during and until the end of the
applicable Mandatory Deferral Period (the “Payment Date”); provided, however,
that payment hereunder shall not occur later than the later of (i) the end of
the calendar year in which the Payment Date occurs, or (ii) the 15th day of the
third calendar month after the Payment Date occurs; and provided further that if
the Participant is at the time of his Separation from Service a “Specified
Employee” (as that phrase is defined in Section 409A), then no payment shall be
made before the 185th day following the date of the Participant’s Separation
from Service, except upon his earlier death. Notwithstanding the foregoing, in
the event of a distribution described in this Section 5.02, no match or earnings
described in Article IV hereof shall be payable to the Participant, and the
Participant shall not be entitled to receive an amount greater than the
Participant’s Deferred Amount. In the event a Participant entitled to receive
payment in accordance with Section 5.02 dies before receipt of such payment,
such payment shall be paid to the Participant’s Beneficiary.


Section 5.03. Beneficiary Designation. The Beneficiary of a Participant shall be
the person, persons, entity, or entities designated by the Participant on a
beneficiary designation form provided by the Committee. A Participant shall have
the right to change his or her Beneficiary designation at any time; provided,
however,


6

--------------------------------------------------------------------------------





that no change of a Beneficiary shall be effective until received by the
Committee. All Beneficiary designations, and any amendments and revocations
thereto, shall be made upon such form or forms and in such manner as the
Committee may from time to time direct. In the event a Participant dies without
having a Beneficiary designation in force, or in the event no named Beneficiary
is alive or is in being at the time, all payments due hereunder shall be paid to
the Participant’s surviving spouse, if any. If the Participant leaves no
surviving spouse, then such payment shall be made to the Participant’s estate.




ARTICLE VI ‑‑ RESERVED




ARTICLE VII ‑‑ SOURCE OF BENEFITS


Section 7.01. Source of Benefits. Amounts payable hereunder shall be paid
exclusively from the general assets of the Company. The Company’s obligation
under this Plan shall constitute a mere promise to pay benefits in the future,
and no person entitled to payment hereunder shall have any claim, right,
security interest, or other interest in any fund, trust, account, insurance
contract, or other asset of the Company. The Company is not obligated to invest
in any specific assets or fund, but it may invest in any asset or assets it
deems advisable in order to provide a means for the payment of any liabilities
under this Plan. Each Participant shall be an unsecured general creditor of the
Company and shall have no interest whatsoever in any such assets or fund. The
Company’s liability for the payment of benefits hereunder shall be evidenced
only by this Plan.


ARTICLE VIII ‑‑ ADMINISTRATION OF THIS PLAN


Section 8.01. Appointment of Committee. This Plan shall be administered under
the supervision of the Committee. It shall be a principal duty of the Committee
to see that this Plan is carried out in accordance with its terms. The Committee
shall have full power to administer this Plan in all of its details, subject,
however, to the requirements of the Code and other applicable laws. For this
purpose, the Committee’s powers shall include, but are not limited to, the
authority, in addition to all other powers provided by this Plan, to:
    
A.    Determine in its discretion the eligibility of any Officer to participate
in this Plan and of any individual to receive benefits under this Plan;


B.    Exercise its discretion in making interpretations regarding the terms of
this Plan with its interpretations to be final and conclusive on all persons
claiming benefits under this Plan;


C.    Compute and implement the proper deferral limitations and compute amounts
payable for any Participant in accordance with the provisions of this Plan, the
manner and time of payment and to determine and authorize the person or persons
to whom such payments will be paid;


D.    Receive claims for benefits and render decisions respecting such claims
under this Plan;


E.    Make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of this Plan;




7

--------------------------------------------------------------------------------





F.    Appoint such agents, specialists, legal counsel, accountants, actuaries,
consultants, or other persons as the Committee deems advisable to assist in
administering this Plan;
    
G.    Allocate and delegate its responsibilities under this Plan and to
designate other persons to carry out any of its responsibilities under this
Plan, with any such allocation, delegation, or designation to be in writing;


H.    Be responsible for all reporting and disclosure requirements for this Plan
under the law;
    
I.    Receive from the Company, Participants and other persons such information
as shall be necessary for the proper administration of this Plan;


J.    Furnish to the Company upon request, such reports with respect to the
administration of this Plan as are reasonable and appropriate; and
    
K.    Maintain all records of this Plan.


Section 8.02. Examination of Records. The Committee shall make available to each
Participant and his duly authorized representative, such of the records under
this Plan as pertain to him, for examination at reasonable times during normal
business hours.


Section 8.03. Committee. The Committee shall act by a decision of a majority.
Any such action by the Committee may be taken either at a meeting or in writing
signed by all Committee members without a meeting. Notwithstanding the
foregoing, the Committee may, by written authorization, empower any member of
the Committee to individually execute any document or documents on behalf of the
Committee, such authorization to remain in effect until revoked by the
Committee. The Committee shall elect one of its members as chairman, appoint a
secretary, who may or may not be a Committee member and advise the Company of
such actions in writing. The secretary shall keep a record of all meetings,
actions, and data necessary for the proper administration of this Plan and shall
forward all necessary communications to the Company, the Participants or other
necessary person. A dissenting Committee member who, within a reasonable time
after he has knowledge of any action or failure to act by majority, registers
his dissent in writing delivered to the other Committee members and the Company
shall not be responsible for any such action or failure to act.


Section 8.04. Reliance on Certificates, etc. The members of the Committee and
the officers and directors of the Company shall be entitled to rely on all
certificates and reports made by any duly appointed accountants and on all
opinions given by any duly appointed legal counsel. Such legal counsel may be
counsel for the Company.




ARTICLE IX ‑‑ AMENDMENT


Section 9.01. Right to Amend. The Board of Directors reserves the right, at
will, at any time and from time to time, to modify, alter or amend this Plan
(including without limitation a retroactive modification, alteration, or
amendment), in whole or in part, and any such modification, alteration, or
amendment shall be binding upon the Company, Participants, and all other
persons; provided, however, that no amendment will reduce the amount then
credited to the Participant’s Deferred Account without the Participant’s written
consent; provided, further, however, that no consent shall be required and the
Board of Directors shall have


8

--------------------------------------------------------------------------------





the right to modify, alter, or amend this Plan (including a retroactive
modification, alteration, amendment, or reduction in a Participant’s Deferred
Account), if it determines in its Sole Discretion that such amendment is
necessary to comply with applicable law, which shall include, but shall not be
limited to, the right to apply any prospective or retroactive amendment
necessary to keep this Plan an unfunded employee benefit plan described in
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA or to comply with Section
409A or any other applicable provision of the Code or ERISA or any judicial or
administrative guidance interpreting such provisions.




9

--------------------------------------------------------------------------------







ARTICLE X ‑‑ TERMINATION


Section 10.01. Termination of Plan. The Company has established this Plan with
the bona fide intention and expectation that it will be continued indefinitely,
but the Company will have no obligation whatsoever to maintain this Plan for any
given length of time and may at will, and at any time, discontinue or terminate
this Plan in whole or in part.


    
Section 10.02. Termination Procedures. Upon termination of this Plan, the
Company shall give notice of the same to all Participants, the Committee, and
any other affected person. Further, upon termination of this Plan, all elections
related to this Plan shall terminate, and payment of a Participant’s Deferred
Account shall be made at the time and in the manner provided in Article V.
Notwithstanding anything in this Plan to the contrary, the Plan shall not be
permitted to terminate unless all of the conditions set forth in Section 409A
pertaining to voluntary plan terminations are satisfied.


Section 10.03. Effect of Complete Liquidation, Reorganization, or Change in
Control.


A.    Complete Liquidation. If the stockholders of the Company adopt a plan of
complete liquidation (other than a plan which is part of a plan of
reorganization described in Subsection B. hereof), the Plan shall be deemed to
have been terminated as of the date the plan of liquidation is adopted. The
rights of affected Participants upon such a liquidation shall be determined
under the provisions of Sections 10.01 and 10.02 relative to a complete
termination.


B.    Reorganization. If the Company effectuates a merger, consolidation, or
other transaction constituting a reorganization with another corporation or
corporations, pursuant to which the shares of common stock of Company will be
surrendered in exchange for the stock of another corporation (the “Surviving
Corporation”), then this Plan shall be deemed to have been terminated as of the
date the reorganization is completed. No termination shall occur, however, if
express provisions are made for the continuance of this Plan in accordance with
the terms hereof except the word “Company” shall mean and refer to the Surviving
Corporation from and after the effective date of such reorganization.


Notwithstanding the foregoing, the Plan shall not be terminated pursuant to this
Section 10.03 unless the termination would be permitted under Section 409A.


Section 10.04. Change in Control. Notwithstanding any provision contained in the
Plan to the contrary, the provisions of this Section 10.04 shall control over
any contrary provision. All Participants shall be eligible for the treatment
afforded by this Section if they incur a Separation from Service within two
years following a Change in Control, unless the Separation from Service is due
to (a) Death; (b) Disability; (c) Cause; (d) resignation other than (1)
resignation from a declined reassignment to a job that is not reasonably
equivalent in responsibility or compensation, or that is not in the same
geographic area, or (2) resignation within thirty days of a reduction in base
pay; or (e) retirement.


A.    If a Participant qualifies for treatment under this Section, he or she
shall immediately become fully vested in his or her Deferred Account. Such
Account shall be paid, as soon as practicable but in no event later than 90 days
after the date the Participant incurs a Separation from


10

--------------------------------------------------------------------------------





Service, provided that if the Participant is at the time of his Separation from
Service a “Specified Employee” (as that phrase is defined in Code Section 409A),
then no payment shall be made before the 185th day following the date of the
Participant’s Separation from Service, except upon his earlier death.


B.    Upon a Change In Control, no action, including, but not by way of
limitation, the amendment, suspension or termination of the Plan, shall be taken
which would affect the rights of any Participant or the operation of the Plan
with respect to any Account to which the Participant may have become entitled
hereunder prior to the date of the Change in Control or to which he or she may
become entitled as a result of such Change in Control.




ARTICLE XI ‑‑ RESTRICTIONS ON ALIENATION OF BENEFITS


Section 11.01. Restrictions on Alienation. Until the actual receipt of any
benefit under this Plan by a Participant or Beneficiary, no right or benefit
under the Plan shall be subject in any manner to anticipation, alienation, sale,
assignment, transfer, pledge, encumbrance, garnishment, execution, levy, or
charge of any kind, whether voluntary or involuntary, including assignment or
transfer to satisfy any liability for alimony or other payments for property
settlement or support of a spouse or former spouse or other relative of a
Participant or Beneficiary, whether upon divorce, legal separation, or
otherwise. Any attempt to anticipate, alienate, sell, assign, transfer, pledge,
encumber, garnish, execute upon, levy upon, or charge any right or benefit under
the Plan shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the person entitled to such benefit, and no right or benefit hereunder
shall be considered an asset of such person in the event of his or her divorce,
insolvency, or bankruptcy. To the extent permitted by law, the rights of a
Participant or Beneficiary hereunder shall not be subject in any manner to
attachment or other legal process for the debts of such Participant or
Beneficiary.




ARTICLE XII ‑‑ CLAIMS PROCEDURE


Section 12.01. Claims. Benefit claim determinations arising under this Plan
shall be made in accordance with the provisions of this Article and procedures
established by the Committee. These claim procedures are designed to establish
reasonable processes and safeguards to ensure that benefit claim determinations
are made in accordance with the provisions thereof and, where appropriate, Plan
provisions have been applied consistently with respect to similarly situated
claimants. All claims for or relating to benefits whether made by a Participant
or other person shall be in writing addressed and delivered to the Committee, at
the Committee’s main office, and such claim shall contain the claimant’s name,
mailing address, and telephone number, if any, and shall identify the claim in a
manner reasonably calculated to make the claim understandable to the Committee.


Section 12.02. Claims Review. If a claim is wholly or partially denied, the
Committee shall within a reasonable period of time, not to exceed 90 days (45
days in the case of a claim involving disability benefits), notify the claimant
in writing of any adverse benefit determination, unless the Committee determines
that special circumstances require an extension of time for processing the
claim. If the Committee determines that an extension of time for processing the
claim is necessary, written notice of the same shall be provided to the claimant
prior to the expiration of the 90‑day period (45‑day period in the case of a
claim involving disability benefits), and shall indicate the special
circumstances which require the extension of time and the date by which the
Committee expects to render the determination. The extension of time shall not
exceed a


11

--------------------------------------------------------------------------------





90‑day period of time (30‑day period in the case of a claim involving disability
benefits), beginning at the end of the initial 90‑day period (45‑day period in
the case of a claim involving disability benefits). In case of a disability
claim, the Committee may determine that, due to matters beyond the control of
the Plan, a second 30‑day extension is necessary. In such case, the Committee
shall notify the claimant before the expiration of the first 30‑day extension
period of the circumstances requiring the extension and the date by which the
Plan expects to render a decision. In the case of a disability notice of
extension, the notice must explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision, the additional
information needed to resolve the issue, and that the claimant has at least 45
days to provide the specified information. The Committee’s notice shall be
written in a manner calculated to be understood by the claimant and shall set
forth:


A.    The specific reason or reasons for the denial;


B.    Specific reference to pertinent Plan provisions on which the denial is
based;


C.    A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and


D.    An explanation of the claim review procedure set forth in Sections 12.03
and 12.04 below (including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination).


Section 12.03. Appeal of Claim Denial. A claimant or the claimant’s duly
authorized representative shall have 60 days within which to appeal an adverse
benefit determination to the Committee. During the pendency of the review, the
following provisions shall apply:


A.    The claimant shall have the opportunity to submit written comments,
documents, records and other information relating to the claim to the Committee;
and


B.    The claimant shall be provided, upon request and free of charge,
reasonable access to and copies of, all documents, records and other relevant
information relating to the claim for benefits.


Section 12.04. Review on Appeal. A decision on review shall be rendered within a
reasonable period of time, not to exceed 60 days after the claimant’s request
for review, unless the Committee determines that special circumstances require
an extension of time for processing the appeal. If the Committee determines that
an extension of time for processing the appeal is necessary, written notice of
the extension shall be furnished to the claimant prior to the expiration of the
60-day period, and shall indicate the special circumstances requiring the
extension and the date by which the Committee expects to render the
determination. The extension of time shall not exceed a 60‑day period of time
beginning at the end of the initial 60‑day period. For purposes of this Section
12.04, in the case of a claim involving disability benefits, 45 days shall apply
instead of 60 days. The Committee’s decision on review shall be communicated in
writing to the claimant and, if adverse, shall take into account all comments,
documents, records and other information submitted by the claimant (without
regard to whether such information was submitted or considered in the initial
benefit determination). The decision on review shall be in a written manner
calculated to be understood by the claimant and shall set forth the following:




12

--------------------------------------------------------------------------------





A.    The specific reason or reasons for the adverse determination;


B.    Specific reference to pertinent plan provisions on which the benefit
determination is based;


C.    A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and


D.    A statement of the claimant’s right to bring an action under ERISA Section
502(a).


Section 12.05. Disability Claim Procedures. This Section 12.05 shall apply to
all claims for disability benefits under the Plan. A disability benefit is any
benefit, the availability of which is conditioned upon a showing of a
disability. Unless a change to the normal claims procedures set forth above is
indicated, the normal procedures will also apply to claims for disability
benefits.


A.
Disability Claim. The Committee shall ensure that all written claims for
disability benefits under the Plan and all appeals related to disability
benefits are adjudicated in a manner designed to ensure the independence and
impartiality of the persons involved in making the decision. The claims
procedures set forth in this Section 12.05 supersede all claims procedures
language set forth in Sections 12.01 through 12.04 of the Plan with respect to
claims for disability benefits.



B.
Timing of Committee Response. If the claim relates to a determination of a
Participant's Disability, and the claim requires an independent determination by
the Committee of a Participant's disability status, the Committee shall notify
the claimant of the Plan's benefit determination within a reasonable period of
time, but no later than forty-five (45) days after receipt of the claim. If, due
to matters beyond the control of the Plan, the Committee needs additional time
to process a claim, the claimant will be notified, within forty-five (45) days
after the Committee receives the claim, of the circumstances requiring the
extension of time and the date by which the Committee expects to make its
decision, but not beyond seventy-five (75) days from the date the claim was
received. If, prior to the end of the extension period, due to matters beyond
the control of the Plan, a decision cannot be rendered within that extension
period, the period for making the determination may be extended for up to an
additional thirty (30) days, provided that the Committee notifies the claimant,
prior to the expiration of the first extension period, of the circumstances
requiring the extension and the date by which the Plan expects to render a
decision. The extension notice shall specifically explain the standards on which
entitlement to a disability benefit is based, the unresolved issues that prevent
a decision on the claim and the additional information needed from the claimant
to resolve those issues, and the claimant shall be afforded at least forty-five
(45) days within which to provide the specified information.



C.
Calculating Time Periods. For purposes of calculating the time periods in the
preceding paragraph, the period of time within which a benefit determination is
required to be made shall begin at the time a claim is filed in accordance with
the reasonable procedures of the Plan, without regard to whether all the
information necessary to make a benefit determination accompanies the filing. In
the event that a period of time is extended as permitted pursuant to the
preceding paragraph due to a claimant's failure to submit information necessary
to decide a claim, the period for making the benefit determination shall be
tolled from the date



13

--------------------------------------------------------------------------------





on which the notification of the extension is sent to the claimant until the
date on which the claimant responds to the request for additional information.


D.
Notice of Decision. In the case of an adverse benefit determination with respect
to disability benefits, the Committee will provide a notification in a
culturally and linguistically appropriate manner (as described in Department of
Labor Regulation Section 2560.503-l(o)) that shall set forth the following in a
manner calculated to be understood by the claimant:



(i)
the specific reasons for the adverse determination;



(ii)
a reference to the specific provisions of the Plan or insurance contract on
which the determination is based;



(iii)
notice that the claimant has a right to request a review of the claim denial and
an explanation of the Plan's review procedures and the time limits applicable to
such procedures;



(iv)
a statement of the claimant's right to bring a civil action under Section 502(a)
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA")
following an adverse benefit determination on review, and a description of any
time limit that applies under the Plan for bringing such an action;



(v)
a discussion of the decision, including an explanation of the basis for
disagreeing with or not following:



(1)
the views presented by the claimant of health care professionals treating the
claimant and vocational professionals who evaluated the claimant;



(2)
the views of medical or vocational experts whose advice was obtained on behalf
of the Plan in connection with a claimant's adverse benefit determination,
without regard to whether the advice was relied upon in making the benefit
determination; and



(3)
a disability determination regarding the claimant presented by the claimant made
by the Social Security Administration;



(vi)
if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the claimant's medical circumstances, or a statement that such
explanation will be provided free of charge upon request;



(vii)
either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist; and





14

--------------------------------------------------------------------------------





(viii)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant's claim for benefits. Whether a document,
record or other information is relevant to a claim for benefits shall be
determined in accordance with Department of Labor Regulation Section 2560.503-1
(m)(8).



E.
Appeal of Adverse Benefit Determinations. If the initial claim for disability
benefits requires an independent determination by the Committee of a
Participant's disability status, and the Committee denies the claim, in whole or
in part, the claimant shall have a reasonable opportunity to appeal the adverse
benefit determination to an appropriate named fiduciary of the Plan for a full
and fair review of the claim and the adverse benefit determination, as follows:



(i)
The claimant shall have at least 180 days following receipt of a notification of
an adverse benefit determination within which to appeal the determination;



(ii)
The claimant shall have the opportunity to submit written comments, documents,
records and other information relating to the claim for benefits;



(iii)
Prior to such review of the denied claim, the claimant shall be given, free of
charge, any new or additional evidence considered, relied upon, or generated by
the Plan, insurer or other person making the benefit determination in connection
with the claim, or any new or additional rationale, as soon as possible and
sufficiently in advance of the date on which the notice of adverse benefit
determination on review is required to be provided, to give the claimant a
reasonable opportunity to respond prior to that date.



(iv)
The Committee shall respond in writing to such claimant within forty- five (45)
days after receiving the request for review. If the Committee determines that
special circumstances require additional time for processing the claim, the
Committee can extend the response period by an additional forty-five (45) days
by notifying the claimant in writing, prior to the end of the initial 45-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances requiring an extension of time and the date by
which the Committee expects to render its decision. For purposes of this
paragraph, the period of time within which a benefit determination on review is
required to be made shall begin at the time an appeal is filed in accordance
with the reasonable procedures of the Plan, without regard to whether all the
information necessary to make a benefit determination on review accompanies the
filing. In the event that a period of time is extended as permitted pursuant to
this section due to the claimant's failure to submit information necessary to
decide a claim, the period for making the benefit determination on review shall
be tolled from the date on which the notification of the extension is sent to
the claimant until the date on which the claimant responds to the request for
additional information.



(v)
In considering the review, the Committee shall take into account all comments,
documents, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in



15

--------------------------------------------------------------------------------





the initial benefit determination. Additional considerations shall be required
in the case of a claim for disability benefits. For example, the claim will be
reviewed by an individual or committee who did not make the initial
determination that is subject of the appeal, nor by a subordinate of the
individual who made the determination, and the review shall be made without
deference to the initial adverse benefit determination. If the initial adverse
benefit determination was based in whole or in part on a medical judgment, the
appropriate named fiduciary of the Plan shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involving the medical judgment. The health care professional who is
consulted on appeal will not be the same individual who was consulted during the
initial determination or a subordinate of such individual. If the Committee
obtained the advice of medical or vocational experts in making the initial
adverse benefits determination (regardless of whether the advice was relied
upon), the Committee will identify such experts.


F.
Notice of Decision after Review. In the case of an adverse benefit determination
with respect to disability benefits, the Committee will provide a notification
in a culturally and linguistically appropriate manner (as described in
Department of Labor Regulation Section 2560.503-l(o)) that shall set forth the
following in a manner calculated to be understood by the claimant:



(i)
the Committee's decision;



(ii)
the specific reasons for the adverse determination;



(iii)
a reference to the specific provisions of the Plan or insurance contract on
which the decision is based;



(iv)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant's claim for benefits;



(v)
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant's right to obtain information about such procedures;



(vi)
a statement of the claimant's right to bring a civil action under Section 502(a)
of ERISA which shall describe any applicable contractual limitations period that
applies to the claimant's right to bring such an action, including the calendar
date on which the contractual limitations period expires for the claim;



(vii)
a discussion of the decision, including an explanation of the basis for
disagreeing with or not following:



(1)
the views presented by the claimant of health care professionals treating the
claimant and vocational professionals who evaluated the claimant;





16

--------------------------------------------------------------------------------





(2)
the views of medical or vocational experts whose advice was obtained on behalf
of the Plan in connection with the claimant's adverse benefit determination,
without regard to whether the advice was relied upon in making the benefit
determination; and



(3)
a disability determination regarding the claimant presented by the claimant made
by the Social Security Administration.



(viii)
if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the claimant's medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and



(ix)
either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist.



G.
Exhaustion of Remedies. A claimant must follow the claims review procedures
under this Plan and exhaust his or her administrative remedies before taking any
further action with respect to a claim for benefits.



H.
Failure of the Plan to Follow Procedures. In the case of a claim for disability
benefits, if the Plan fails to strictly adhere to all the requirements of this
claims procedure with respect to a disability claim, the claimant is deemed to
have exhausted the administrative remedies available under the Plan, and shall
be entitled to pursue any available remedies under Section 502(a) of ERISA on
the basis that the Plan has failed to provide a reasonable claims procedure that
would yield a decision on the merits of the claim, except where the violation
was: (a) de minimis; (b) non-prejudicial; (c) attributable to good cause or
matters beyond the Plan's control; (d) in the context of an ongoing good-faith
exchange of information between the Plan and the claimant; and (e) not
reflective of a pattern or practice of noncompliance. The claimant may request a
written explanation of the violation from the Plan, and the Plan must provide
such explanation within ten (10) days, including a specific description of its
bases, if any, for asserting that the violation should not cause the
administrative remedies to be deemed exhausted. If a court rejects the
claimant's request for immediate review on the basis that the Plan met the
standards for the exception, the claim shall be considered as re-filed on appeal
upon the Plan’s receipt of the decision of the court. Within a reasonable time
after the receipt of the decision, the Plan shall provide the claimant with
notice of the resubmission.



Section 12.06. Litigation of Claim. Prior to initiating legal action concerning
a claim in any court, state or federal, against this Plan, any trust used in
conjunction with this Plan, the Company, or the Committee, a claimant must first
exhaust the administrative remedies provided in this Article XII. Failure to
exhaust the administrative remedies provided for in this Article XII shall be a
bar to any civil action concerning a claim for benefits under the Plan.




ARTICLE XIII ‑‑ MISCELLANEOUS


17

--------------------------------------------------------------------------------







Section 13.01. Payments Net of Withholding and Other Amounts. All payments under
this Plan shall be net of any amount sufficient to satisfy all federal, state,
and local withholding tax requirements, and shall also be net of all amounts
owed by Participant, or Beneficiary or other recipient, to the Company.


Section 13.02. No Guarantee of Interests. Neither the Company nor any affiliated
entity (as defined in the Code), nor the Committee (nor any of its members) may
guarantee the payment of any amounts which may be or become due to any person or
entity under this Plan. The liability of the Company to make any payment under
this Plan is limited to the then existing assets of the Company.


Section 13.03. Company Records. Records of the Company as to any Employee or
Participant shall be conclusive on all persons.


Section 13.04. Evidence. Evidence required of anyone under this Plan may be by
certificate, affidavit, document, or other information which the person or
entity acting on such evidence considers pertinent and reliable, and signed,
made, or presented by the proper party or parties.


Section 13.05. Notice. Except as otherwise provided in this Plan, any notice or
communication required to be given herein by any Participant, the Company, or
Committee shall be deemed given when delivered electronically for current
employees or for former employees, when placed in the United States mail,
postage prepaid, in an envelope addressed to the last address of the person to
whom the notice is being given which was communicated in writing to the person
giving such notice.


Section 13.06. Change of Address. Any party may, from time to time, change the
address to which notices shall be mailed or sent electronically by giving
written notice of such new address.


Section 13.07. Effect of Provisions. The provisions of this Plan shall be
binding upon the Company and its successors and assigns, and upon Participant,
his/her Beneficiary, assigns, heirs, executors, and administrators.


Section 13.08. Other Benefits and Plans. The benefits provided for Participant
and his/her Beneficiary hereunder are in addition to any other benefits
available to Participant under any other program or plan of the Company, and,
except as may otherwise be expressly provided for, this Plan shall supplement
and shall not supersede, modify, or amend any other program or plan of the
Company or Participant.
    
Section 13.09. Severability Clause. If any provision of this Plan is held to be
invalid or unenforceable, such determination shall not affect the validity of
this Plan or the other provisions of this Plan. In such event, this Plan shall
be construed and enforced as if such provision had not been included therein;
provided, that, nothing shall increase the Company’s liability for payment of
benefits in any amount beyond the amounts specified in this Plan.


Section 13.10. Minors and Incompetents. If any person to whom a benefit is
payable by the Company is legally incompetent, either by reason of age or by
reason of mental or physical disability, the Company is authorized to cause the
payments becoming due to such person to be made to another for his benefit
without responsibility of the Company, Committee or the Board of Directors to
see to the application of such payments. Payments made pursuant to this
authority shall constitute a complete discharge of any duty hereunder of the
Company, Committee, and the Board of Directors.




18

--------------------------------------------------------------------------------





Section 13.11. Limitation of Rights. Neither the establishment of this Plan nor
any amendment thereof will be construed as giving any Employee or other person
any legal or equitable right against the Committee, Company, its Officers,
directors, or stockholders, except as expressly provided herein, and in no event
will the terms of employment or service of any Employee be modified or in any
way be affected hereby.


Section 13.12. Information to be Furnished. Each Participant shall provide the
Company and Committee with such information and evidence, and shall sign such
documents, as may reasonably be requested from time to time for the purpose of
administration of this Plan.


Section 13.13. Word Usage. Wherever any words are used herein in the masculine
or neuter gender, they shall be construed as though they were used in the
feminine, masculine or neuter gender, as the context may require, and vice
versa, and wherever any words are used herein in the singular form they shall be
construed as though they were also used in the plural form, as the context may
require, and vice versa.


Section 13.14. Erroneous Payments. If any Participant receives any amount of
benefits that the Committee in its sole discretion later determines the
Participant was not entitled to receive under the terms of the Plan, such
Participant shall be required to make reimbursement to the Plan. In addition,
the Committee shall have the right to offset any future claims for benefits
under the Plan against amounts that the Participant was not otherwise entitled
to receive.


Section 13.15. Indemnification by Company. The Company shall indemnify and save
harmless each member of its Board of Directors, each Committee member, and any
employee of the Company, from and against expenses and losses resulting from
liability which they may be subjected by reason of any act or conduct (except
willful or wanton misconduct) in their official capacities in the administration
of this Plan. Expenses shall include the amount of any settlement or judgment,
costs, counsel fees, and related charges reasonably incurred in connection with
a claim asserted, or a proceeding brought in settlement thereof. The foregoing
right of indemnification shall be in addition to any other rights to which any
such person may be entitled as a matter of law.


Section 13.16. Headings. The titles and heading of Articles and Sections are
included for convenience of reference only and are not to be considered in the
construction of the provisions of this Plan.


Section 13.17. No Contract of Employment. Nothing contained herein shall be
construed to constitute a contract of employment between any employee and any
employer. Nothing herein contained shall be deemed to give any employee the
right to be retained in the employ of an employer or to interfere with the right
of the employer to discharge any employee at any time without regard to the
effect such discharge might have on the employee as a Participant under this
Plan.


Section 13.18. Governing Law. It is the Company’s intention that the Plan comply
with and satisfy the applicable provisions of the Code and ERISA, including, but
not limited to, Section 409A, and, consistent with such provisions of the laws
of the United States of America and in all other respects, the Plan and all
agreements entered into under the Plan shall be governed, construed,
administered, and regulated in accordance with the laws of the State of Kansas,
without regard to the principles of conflicts of law, to the extent such laws
are not preempted by the laws of the United States of America. Any action
concerning the Plan or any agreement entered into under the Plan shall be
maintained exclusively in the state or federal courts in Topeka, Kansas.




19

--------------------------------------------------------------------------------





Section 13.19. Code Section 409A. The Company intends that payments and benefits
under this Plan comply with Code Section 409A, to the extent subject thereto,
and accordingly, to the maximum extent permitted, this Plan shall be interpreted
and administered to be in compliance therewith. Notwithstanding anything
contained in this Plan to the contrary, no Participant will be considered to
have incurred a Separation from Service for purposes of any payments under this
Plan which are subject to Section 409A until the Participant would be considered
to have incurred a “separation from service” within the meaning of Section 409A.
Although this Plan and the payments and benefits under this Plan are intended to
comply with Section 409A, the Company makes no representation to any Participant
that any or all of the payments described in this Plan will be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to any such payment.








[signature page follows]


20

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this amended and restated Plan is executed effective as of
January 1, 2020 and will be applicable with respect to all deferrals and
payments occurring on or after such date.




CAPITOL FEDERAL® FINANCIAL, INC.


/s/ John B. Dicus
__________________________
John B. Dicus
Chairman




21